 In the Matter Of INTERNATIONAL HARVESTER COMPANY(EAST MOLINEWORKS)andPATTERN MAKERS LEAGUE OF NORTH AMERICA ANDPATTERN MAKERS ASSOCIATION OF QUAD CITIES & VICINITY (A. F.of L.)In the Matter Of INTERNATIONAL HARVESTER COMPANY(EAST MOLINEWORKS)andFARM EQUIPMENT WORKERS ORGANIZING COMMITTEE(LOCAL 104, UNITED FARM EQUIPMENT WORKERS OF AMERICA) AF-FILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter Of INTERNATIONAL HARVESTER COMPANY(EAST MOLINEWORKS)andFEDERAL LABOR UNION No. 22634, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCases Nos. R-2501 to R-2503 ino7rusiveCERTIFICATION OF REPRESENTATIVESJuly 17, 194.1On May 22, 1941, the National Labor Relations Board issued aDecision, Direction of Election and Certification of Representativesin the above-entitled proceeding.'Pursuant to the Direction ofElection an election by secret ballot was conducted on June 18, 1941,under the direction and supervision of theRegionalDirector for theThirteenth Region (Chicago, Illinois).On June 20, 1941, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties his Election Report.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number on eligiblelist______________________________ 1,627Total number of ballots cast_______________________________ 1,516Total number of ballots challenged________________________22Total number of blank ballots_____________________________2Totalnumber of void ballots_______________________________1Totalnumber of ballots castfor the A. F. of L. Union_____630Totalnumber of ballots castfor the C. I. 0. Union ----------815Total number of ballots cast for-neither--------------------46132 N. L.R.B 58.33 N. L.R. B., No. 99.509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and'pursuant to Article III, Sections 8 and 9,,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Local 104, Farm Equipment WorkersOrganizing Committee affiliated with the Congress of IndustrialOrganizations has been designated and selected by a majority of allproduction and maintenance employees at the East Moline Works ofthe International Harvester Company excluding salaried employees,supervisory employees on, hourly rates above the rank of workinggroup leaders, factory clerical employees, office clerical employees,indentured apprentices, progressive executive students, fire and watchemployees (except production and maintenance employees who actas voluntary firemen), temporary employees, and pattern makers, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Local 104, Farm Equipment Workers Organizing Committee affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.